      Case: 1:20-cv-01314 Document #: 1 Filed: 02/21/20 Page 1 of 5 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Denisha Cofield,                             )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )       No. 1:20-cv-1314
                                             )
Regional Recovery Services, Inc., an         )
Indiana corporation,                         )
                                             )
       Defendant.                            )       Jury Demanded

                                         COMPLAINT

       Plaintiff, Denisha Cofield, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                           PARTIES

       3.      Plaintiff, Denisha Cofield (“Cofield"), is a citizen of the State of Illinois,

residing in the Northern District of Illinois, from whom Defendant attempted to collect a

defaulted consumer debt that she allegedly owed for medical services.

       4.      Defendant, Regional Recovery Services, Inc. (“Regional”), is an Indiana

corporation that acts as a debt collector, as defined by § 1692a of the FDCPA, because

it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted
      Case: 1:20-cv-01314 Document #: 1 Filed: 02/21/20 Page 2 of 5 PageID #:2




consumer debts. Regional operates a defaulted debt collection business, and attempts

to collect debts from consumers in many states, including consumers in the State of

Illinois. In fact, Defendant Regional was acting as a debt collector as to the defaulted

consumer debt it attempted to collect from Plaintiff.

       5.     Defendant Regional is authorized to conduct business in Illinois, and

maintains a registered agent here, see, record from the Illinois Secretary of State,

attached as Exhibit A. In fact, Defendant Regional conducts business in Illinois by

writing to, calling, and making credit reports on, numerous Illinois consumers.

                               FACTUAL ALLEGATIONS

       6.     Due to financial difficulties, Plaintiff was unable to pay her debts, including

a medical debt she allegedly owed to NWI Urgent Care. Defendant Regional attempted

to collect this debt from her via a negative credit report. Not knowing who Defendant

Regional was, and unsure of the amount of the debt, Ms. Cofield consulted with counsel

about her debt issues and the debt that Regional was trying to collect.

       7.     Accordingly, Ms. Cofield’s attorney wrote to Defendant Regional, via a

letter dated November 25, 2019, to dispute the debt Regional was trying to collect. A

copy of this letter and facsimile confirmation are attached as Exhibit B.

       8.     On February 3, 2020, Ms. Cofield obtained and reviewed copies of her

TransUnion and Experian credit reports, which showed that Defendant Regional had

continued to report the debt, but had failed to note that the debt was disputed. The

pertinent parts of Ms. Cofield’s TransUnion and Experian credit reports are attached as

Group Exhibit C.

       9.     Defendant’s violations of the FDCPA were material because Defendant’s



                                             2
      Case: 1:20-cv-01314 Document #: 1 Filed: 02/21/20 Page 3 of 5 PageID #:3




failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit reports impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit reports, that the debt was disputed made it appear to Plaintiff that she

did not actually have the right to dispute the debt. Defendant’s collection actions

alarmed, confused and distressed Ms. Cofield.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).



                                               3
      Case: 1:20-cv-01314 Document #: 1 Filed: 02/21/20 Page 4 of 5 PageID #:4




         14.    Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by the consumer, and failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect

a debt, in violation of § 1692e(8) of the FDCPA.

         15.    Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                         COUNT II
                           Violation Of § 1692f Of The FDCPA --
                       Unfair Or Unconscionable Collection Actions

         16.    Plaintiff adopts and realleges ¶¶ 1-11.

         17.    Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.    Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, used unfair or unconscionable means to

collect, or attempt to collect, a debt, in violation of § 1692f of the FDCPA.

         19.    Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Denisha Cofield, prays that this Court:

         1.     Find that Defendant’s collection practices violate the FDCPA;

         2.     Enter judgment in favor of Plaintiff Cofield, and against Defendant, for



                                                4
      Case: 1:20-cv-01314 Document #: 1 Filed: 02/21/20 Page 5 of 5 PageID #:5




actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Denisha Cofield, demands trial by jury.

                                                     Denisha Cofield,

                                                     By: /s/ David J. Philipps______
                                                     One of Plaintiff’s Attorneys
Dated: February 21, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com




                                                 5
